     Case 2:19-cv-00977-JAM-EFB Document 12 Filed 05/12/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MORREY SELCK,                                    No. 2:19-cv-977-JAM-EFB PS
12                       Plaintiff,
13               v.                                    ORDER
14    KAISER PERMANENTE,
15                       Defendant.
16

17           On April 7, 2020, the magistrate judge filed findings and recommendations herein which

18   were served on the parties and which contained notice that any objections to the findings and

19   recommendations were to be filed within fourteen days. No objections were filed. 1

20           Accordingly, the court presumes any findings of fact are correct. See Orland v. United

21   States, 602 F.2d 207, 208 (9th Cir. 1999). The magistrate judge’s conclusions of law are

22   reviewed de novo. See Britt v. Simi Valley Unified Sch. Dist., 708 F.2d 452, 454 (9th Cir. 1983).

23           The court has reviewed the applicable legal standards and, good cause appearing,

24   concludes that it is appropriate to adopt the proposed Findings and Recommendations in full.

25   /////

26           1
               Although it appears from the file that plaintiff’s copy of the findings and
27   recommendations was returned, plaintiff was properly served. It is the plaintiff’s responsibility to
     keep the court apprised of his current address at all times. Pursuant to Local Rule 182(f), service
28   of documents at the record address of the party is fully effective.
                                                        1
     Case 2:19-cv-00977-JAM-EFB Document 12 Filed 05/12/20 Page 2 of 2

 1

 2          Accordingly, IT IS ORDERED that:

 3          1. The proposed Findings and Recommendations filed April 7, 2020, are ADOPTED; and

 4          2. This action is dismissed for failure to timely effect services of process, failure to

 5   comply with court orders, and for lack of prosecution.

 6
     DATED: May 11, 2020
 7
                                                   /s/ John A. Mendez____________                _____
 8

 9                                                 UNITED STATES DISTRICT COURT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                        2
